                Case 19-11743-KG             Doc 187        Filed 09/06/19        Page 1 of 32



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE

_________________________________________
                                           )
In re:                                     )                          Chapter 11
                                           )
Perkins & Marie Callender’s LLC, et al., 1 )                          Case No. 19-11743 (KG)
                                           )
                                           )                          (Jointly Administered)
             Debtors.                      )
_________________________________________ )



                          STATEMENT OF FINANCIAL AFFAIRS FOR
                    P&MC’s REAL ESTATE HOLDING LLC (CASE NO. 19-11749)




1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.
                   Case 19-11743-KG          Doc 187        Filed 09/06/19        Page 2 of 32



                  IN THE UNITED STATES BANKRUPTCY COURT
                         FOR THE DISTRICT OF DELAWARE
_________________________________________
                                            )
In re:                                      )  Chapter 11
                                            )
Perkins & Marie Callender’s, LLC, et al., 1 )  Case No. 19-11743 (KG)
                                            )
                                            )  (Jointly Administered)
             Debtors.                       )
_________________________________________ )

          GLOBAL NOTES REGARDING THE DEBTORS’ SCHEDULES OF
       ASSETS AND LIABILITIES AND STATEMENTS OF FINANCIAL AFFAIRS

        Perkins & Marie Callender’s, LLC (“P&MC”) and its above-captioned affiliated debtor
entities (collectively, with P&MC, the “Debtors”), with the assistance of their professionals,
submits their respective Schedules of Assets and Liabilities (the “Schedules”) and Statements of
Financial Affairs (the “Statements”) with the United States Bankruptcy Court for the District of
Delaware (the “Court”), pursuant to section 521 of title 11 of the United States Code (the
“Bankruptcy Code”), rule 1007 of the Federal Rules of Bankruptcy Procedure, and rules 1007-1
and 1007-2 of the Local Rules of Bankruptcy Practice and Procedure of the United States
Bankruptcy Court for the District of Delaware.

        On August 5, 2019 (the “Petition Date”), each of the Debtors filed a voluntary petition
for relief under chapter 11 of the Bankruptcy Code. The Debtors are authorized to operate their
businesses and manage their properties as debtors in possession pursuant to sections 1107(a) and
1108 of the Bankruptcy Code.

        The Schedules and Statements are unaudited and were prepared by the Debtors with
support from the Debtors’ professionals. The Debtors have made reasonable efforts to ensure
that the Schedules and Statements are accurate and complete based on information known to
them at the time of preparation after reasonable inquiries; however, inadvertent errors or
omissions may exist and/or the subsequent receipt of information may result in material changes
in financial and other data contained in the Schedules and Statements. Accordingly, the Debtors
reserve their rights to amend and/or supplement the Schedules and Statements from time to time
as may be necessary or appropriate and they will do so as information becomes available.

       These Global Notes Regarding the Debtors’ Schedules of Assets and Liabilities and
Statements of Financial Affairs (the “Global Notes”) pertain to, are incorporated by reference in,
and comprise an integral part of all of the Debtors’ Schedules and Statements. The Global Notes

1
  The Debtors, together with the last four digits of each Debtor’s federal tax identification number, are: Perkins &
Marie Callender’s, LLC (2435); Perkins & Marie Callender’s Holding, LLC (3381); Marie Callender Pie Shops,
LLC (1620); MC Wholesalers, LLC (2420); PMCI Promotions LLC (7308); MCID, Inc. (2015); Wilshire Beverage,
Inc. (5887); FIV, LLC (9288); P&MC’s Real Estate Holding LLC (8553); and P&MC’s Holding Corp. (2225). The
mailing address for the Debtors is 6075 Poplar Avenue, Suite 800, Memphis, Tennessee 38119-4709.


RLF1 21933609v.2
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 187       Filed 09/06/19   Page 3 of 32



should be referred to, considered, and reviewed in connection with any review of the Schedules
and Statements.

                           Global Notes and Overview of Methodology

1.       Reservation of Rights. The Debtors reserve all rights to amend or supplement the
         Schedules and Statements from time to time, in all respects, as may be necessary or
         appropriate, including, without limitation, to change the amount or classification of any
         claim, or to otherwise subsequently designate any claim as “disputed,” “contingent,” or
         “unliquidated.” Furthermore, nothing contained in the Schedules, Statements, or Global
         Notes shall constitute a waiver of any of the Debtors’ rights or an admission with respect
         to these chapter 11 cases, including, without limitation, any issues involving substantive
         consolidation, equitable subordination, defenses, characterization or re-characterization
         of contracts and leases, assumption or rejection of contracts and leases under section 365
         of the Bankruptcy Code, causes of action arising under chapter 5 of the Bankruptcy Code,
         or any other relevant applicable laws to recover assets or avoid transfers.

2.       Basis of Presentation. The Schedules and Statements do not purport to represent
         financial statements prepared in accordance with Generally Accepted Accounting
         Principles in the United States (“GAAP”), nor are they intended to be fully reconciled
         with the financial statements of the Debtors.

         The Schedules and Statements have been signed by Marcus Hewitt, the Senior Vice
         President of Finance of the Debtors. Mr. Hewitt is an authorized signatory for each of the
         Debtors. In reviewing and signing the Schedules and Statements, Mr. Hewitt has relied
         upon the efforts, statements, and representations of various personnel employed by the
         Debtors and their professionals. Mr. Hewitt has not (and could not have) personally
         verified the accuracy of each statement and representation contained in the Schedules and
         Statements, including statements and representations concerning amounts owed to
         creditors, classification of such amounts, and creditor addresses.

3.       Reporting Date. Unless otherwise noted in specific responses, the Schedules and
         Statements reflect the Debtors’ books and records as of the Petition Date or the latest
         available record date before then.

4.       Current Values. Unless otherwise indicated, the Debtors’ Schedules and Statements
         reflect net book values as of the Petition Date. Book values of assets prepared in
         accordance with GAAP generally do not reflect the current performance of the assets and
         may differ materially from the actual value and/or performance of the underlying assets.

         The amounts represented in the Schedules and Statements are totals of all known
         amounts. When necessary, the Debtors have indicated that the value of certain assets is
         “Unknown.” To the extent that any assets have been identified as having an “Unknown”
         value, the actual total may be different from the total listed in the Schedules and
         Statements.

5.       Accuracy. The financial information disclosed herein was not prepared in accordance
         with GAAP, federal or state securities laws or other applicable nonbankruptcy law or in

                                                  2
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 187       Filed 09/06/19    Page 4 of 32



         lieu of complying with any periodic reporting requirements thereunder. Persons and
         entities trading in or otherwise purchasing, selling, or transferring the claims against the
         Debtors should evaluate this financial information in light of the purposes for which it
         was prepared.

6.       Recharacterization. Notwithstanding the Debtors’ reasonable efforts to properly
         characterize, classify, categorize or designate certain claims, assets, executory contracts,
         unexpired leases and other items reported in the Schedules and Statements, the Debtors
         may nevertheless have improperly characterized, classified, categorized, designated or
         omitted certain items. Accordingly, the Debtors reserve all of their rights to
         recharacterize, reclassify, recategorize, redesignate, add or delete items reported in the
         Schedules and Statements at a later time as is necessary and appropriate, as additional
         information becomes available.

7.       Excluded Assets and Liabilities. The Debtors have excluded certain categories of assets
         and liabilities from the Schedules and Statements, including, without limitation, accrued
         salaries and employee benefit accruals. The Debtors also have excluded rejection
         damage claims of counterparties to executory contracts and unexpired leases that may be
         rejected after the Petition Date, to the extent such damage claims may exist. In addition,
         certain immaterial assets and liabilities may have been excluded.

8.       Insiders. For purposes of the Schedules and Statements, the Debtors defined “insiders” in
         accordance with section 101(31) of the Bankruptcy Code as: (a) directors; (b) officers;
         (c) persons in control of the Debtors; (d) relatives of the Debtors’ directors, officers, or
         persons in control of the Debtors; and (e) debtor/non-debtor affiliates of the foregoing.
         Persons listed as “insiders” have been included for informational purposes only and
         including them in the Schedules and Statements shall not constitute an admission that
         those persons are insiders for purposes of section 101(31) of the Bankruptcy Code.
         Moreover, the Debtors do not take any position with respect to: (i) any insider’s influence
         over the control of the Debtors; (ii) the management responsibilities or functions of any
         such insider; (iii) the decision making or corporate authority of any such insider; or (iv)
         whether the Debtors or any such insider could successfully argue that he or she is not an
         “insider” under applicable law or with respect to any theories of liability or for any other
         purpose.

9.       Intellectual Property Rights. Exclusion of certain intellectual property shall not be
         construed as an admission that such intellectual property rights have been abandoned,
         terminated, assigned, expired by their terms, or otherwise transferred pursuant to a sale,
         acquisition, or other transaction.

10.      Entity Classification Issues. The Debtors have endeavored in good faith to identify the
         assets owned by each Debtor and the liabilities owed by each Debtor. While the
         Schedules reflect the results of this effort, several factors may impact the ability of the
         Debtors to precisely assign assets and liabilities to particular Debtor entities, including,
         but not limited to: (a) certain assets may be primarily used by a Debtor other than the
         entity which holds title to such assets according to the Debtors’ books and records; (b)
         the Debtor entity that owns or holds title to certain assets may not be ascertainable given

                                                  3
RLF1 21933609v.2
                   Case 19-11743-KG      Doc 187       Filed 09/06/19    Page 5 of 32



         the consolidated manner in which the Debtors have operated their businesses; and (c)
         certain liabilities may have been nominally incurred by one Debtor, yet such liabilities
         may have actually been incurred by, or the invoices related to such liabilities may have
         been issued to or in the name of, another Debtor.

11.      Executory Contracts and Unexpired Leases. The Debtors reserve all of their rights
         with respect to the named parties of any and all executory contracts, including the right to
         amend and/or supplement Schedule G.

12.      Classifications. Listing (i) a claim on (a) Schedule D as “secured,” (b) Schedule E/F as
         “priority,” or (c) Schedule E/F as “unsecured” or (ii) a contract or lease on Schedule G as
         “executory” or “unexpired,” does not constitute a waiver of the Debtors’ rights to re-
         characterize or reclassify such claims or contracts or to setoff such claims, as
         appropriate.

13.      Claims Description. Schedules D and E/F permit the Debtors to designate a creditor’s
         claim as “disputed,” “contingent,” and/or “unliquidated.” Any failure to designate a
         creditor’s claim on the Debtors Schedules and Statements as “disputed,” “contingent,” or
         “unliquidated” does not constitute a waiver by the Debtors of their rights to later amend
         the Schedules to designate such claim as “disputed,” “contingent,” or “unliquidated.” The
         Debtors reserve all of their rights to amend the Schedules to dispute, or assert offsets or
         defenses to, any creditor’s claim reflected on their Schedules on any grounds, including,
         without limitation, as to the amount, liability, validity, priority or classification of such
         claim.

14.      Causes of Action. The Debtors may not have listed each and every cause of action or
         potential cause of action against third parties as assets in the Schedules and Statements,
         including, without limitation, causes of actions arising under chapter 5 of the Bankruptcy
         Code and any other relevant non-bankruptcy laws to recover assets or avoid transfers.
         The Debtors reserve all of their rights with respect to any cause of action (including
         avoidance actions), controversy, right of setoff, cross claim, counterclaim, or recoupment
         and any claim on contracts or for breaches of duties imposed by law or in equity,
         demand, right, action, lien, indemnity, guaranty, suit, obligation, liability, damage,
         judgment, account, defense, power, privilege, license, and franchise of any kind or
         character whatsoever, known, unknown, fixed or contingent, matured or unmatured,
         suspected or unsuspected, liquidated or unliquidated, disputed or undisputed, secured or
         unsecured, assertable directly or derivatively, whether arising before, on, or after the
         Petition Date, in contract or in tort, in law or in equity, or pursuant to any other theory of
         law it may have, and neither these Global Notes nor the Schedules and Statements shall
         be deemed a waiver of any such claims or causes of action or in any way prejudice or
         impair the assertion of such claims or causes of action.

15.      Intercompany Debts and Transfers. Certain intercompany debts are set forth on
         Schedule D or Schedule E/F, as applicable. Certain intercompany transfers, including
         intercompany claims between the Debtors and non-debtor affiliates are set forth on
         Statement Question 4. The Debtors continue to review the accounting treatment for



                                                   4
RLF1 21933609v.2
                   Case 19-11743-KG      Doc 187       Filed 09/06/19   Page 6 of 32



         intercompany receivables and reserve all rights with respect to the treatment or
         characterization of such items.

16.      Summary of Significant Reporting Policies.             The following is a summary of
         significant reporting policies:

            Undetermined Amounts. The description of an amount as “unknown” or
             “undetermined” is not intended to reflect upon the validity or materiality of such
             amount.

            Estimates. To timely close the books and records of the Debtors and to prepare such
             information on a legal entity basis, the Debtors were required to make certain
             estimates and assumptions that affect the reported amounts of assets and liabilities
             and reported revenue and expenses. The Debtors reserve all rights to amend the
             reported amounts of assets, liabilities, revenue and expenses to reflect changes in
             those estimates and assumptions.

            Totals. All totals that are included in the Schedules and Statements represent totals of
             all known amounts. When necessary, the Debtors have indicated that the value of
             certain assets and liabilities is “Unknown.” To the extent that any assets or liabilities
             have an “Unknown” value, the actual total may be different from the total listed in the
             Schedules and Statements.

            Paid Claims. To the extent the Debtors pay any of the claims listed in the Schedules
             and Statements pursuant to any orders entered by the Court, the Debtors reserve all of
             their rights to amend or supplement the Schedules and Statements or take other action
             as is necessary or appropriate to avoid over-payment of or duplicate payments for any
             such liabilities.

            Other Paid Claims. If the Debtors have reached any postpetition settlement with a
             vendor or other creditor, the terms of such settlement will prevail, supersede amounts
             listed in the Schedules and Statements, and shall be enforceable by all parties.

            Liens. Property and equipment listed in the Schedules and Statements are presented
             without consideration of any liens that may attach (or have attached) to such property
             and equipment.

17.      Currency. Unless otherwise indicated, all amounts are reflected in U.S. dollars.




                                                   5
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 187       Filed 09/06/19   Page 7 of 32



          Specific Disclosures with Respect to the Debtors’ Schedules and Statements

1.       Schedule A/B – Assets – Real and Personal Property. In the ordinary course of
         business, the operating results for all of the Debtors, including without limitation,
         revenue, expenses, assets and liabilities and the like, were rolled into the financial
         reporting for Debtors Perkins & Marie Callenders, LLC, Marie Callender Pie Shops, LLC
         and PMCI Promotions, LLC, and not separately accounted for, as Perkins & Marie
         Callenders, LLC, Marie Callender Pie Shops, LLC and PMCI Promotions, LLC, were the
         only Debtors with significant operations. The Debtors have determined that in order to
         separately report any operating results for the other Debtor entities, they would be
         required to make significant material estimates and assumptions that would necessarily
         affect the reported amounts of revenue, expenses, assets and liabilities and the like, if
         any, for such entities, and that such information is therefore generally more accurately
         reported in the manner accounted for in the ordinary course of the Debtor’s businesses.
         Accordingly, although in certain instances herein the Debtors have been able to
         separately report for other Debtors, including Perkins & Marie Callender’s Holding,
         LLC, MC Wholesalers, LLC, Wilshire Beverage, Inc., FIV, LLC, P&MC’s Real Estate
         Holding, LLC and P&MC’s Holding Corp, the assets and liabilities have only been
         provided for Perkins & Marie Callenders, LLC, Marie Callender Pie Shops, LLC and
         PMCI Promotions, LLC.

         The accounts receivable information listed in Part 3 of Schedule A/B includes both billed
         and unbilled receivables from the Debtors’ customers, and is net of allowance for
         doubtful accounts.

         The Debtors’ do not classify fixed assets in the same manner requested in Parts 7, 8 and 9
         of Schedule A/B. While the amounts reported in the Schedules include the assets, it
         would be unduly burdensome for the Debtors’ to reclassify assets according to these
         Schedules.

         Schedule A/B, Part 5: #25 requests the amount listed in inventory that have been
         purchased within 20 days before the bankruptcy was filed. The Debtors’ inventory
         consists primarily of perishable items, and the Debtors do not track which purchases have
         been consumed or remain in inventory.

2.       Schedule D – Creditors Holding Secured Claims. The Debtors reserve all of their
         rights to amend or supplement such Schedule as necessary.

3.       Schedule E/F – Creditors Who Have Unsecured Claims. While reasonable efforts
         have been made to ensure the accuracy of Schedule E/F, inadvertent errors or omissions
         may have occurred. Accordingly, the Debtors reserve all of their rights to amend or
         supplement such Schedule as necessary.

         The Debtors have not listed on Schedule E/F any priority or non-priority unsecured
         employee wage or benefit claims for which the Debtors have been granted authority (but
         not direction) to pay pursuant to a First Day Order. The Debtors have paid approximately



                                                  6
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 187       Filed 09/06/19   Page 8 of 32



         $4 million on account of such employee wage or benefit claims pursuant to a First Day
         Order.

         Schedule F does not include entries related to workers’ compensation claims, the
         disclosure of which may be a violation of HIPAA laws. These creditors have been
         included in the creditor matrix and will receive proofs of claim forms to be filed if they
         believe they have a claim against a Debtor.

         The claims listed in Schedule E/F allegedly arose or were allegedly incurred on various
         dates. In certain instances, ascertaining the date on which a claim arose is an open
         question of fact. Determining the date upon which each claim in Schedule E/F was
         incurred or arose would be unduly burdensome and cost prohibitive and, therefore, the
         Debtors do not list a date for each claim listed on Schedule E/F.

         While the Debtors maintain general accruals to account for liabilities in accordance with
         GAAP, these amounts are estimates and not tracked on a vendor by vendor basis, and as
         such have not been included on Schedule E/F.

         Schedule E/F does not include potential rejection damage claims, if any, of the
         counterparties to executory contracts and unexpired leases that may be rejected.

4.       Schedule G – Executory Contracts and Unexpired Leases. While reasonable efforts
         have been made to ensure the accuracy of Schedule G, inadvertent errors or omissions
         may have occurred. The Debtors hereby reserve all of their rights to (i) dispute the
         validity, status or enforceability of any contracts, agreements or leases set forth in
         Schedule G and (ii) amend or supplement such Schedule as necessary. Furthermore, the
         Debtors reserve all of their rights, claims and causes of action with respect to the
         contracts and agreements listed on these Schedules, including the right to dispute or
         challenge the characterization or the structure of any transaction, document or instrument.
         The presence or absence of a contract or agreement on Schedule G does not constitute an
         admission that such contract or agreement is or is not an executory contract or unexpired
         lease.

         On August 6, 2019, the Debtors filed the First Omnibus Motion of the Debtors for an
         Order (I) Authorizing Rejection of Certain Unexpired Leases of Nonresidential Real
         Property Nunc Pro Tunc to the Petition Date, (II) Authorizing Abandonment of Certain
         Property in Connection Therewith and (III) Granting Related Relief [Docket No. 40], and
         on August 7, 2019, the Debtors filed the Second Omnibus Motion of Debtors for an
         Order (I) Authorizing Rejection of Certain Unexpired Leases of Nonresidential Real
         Property Nunc Pro Tunc to the Rejection Date, (II) Authorizing Abandonment of Certain
         Property in Connection Therewith and (III) Granting Related Relief Docket No. 78]
         (collectively, the “Lease Rejection Motions”), seeking authority from this Court to
         reject approximately thirty (30) unexpired non-residential real property leases related to
         closed store locations, nunc pro tunc to the Petition Date (collectively, the “Rejected
         Leases”). The Debtors believe that each of the Rejected Leases is set forth on Schedule
         G. In the event the Court approves the Lease Rejection Motion, each of the Rejected
         Leases will be deemed rejected as of the Petition Date (absent a separate agreement


                                                  7
RLF1 21933609v.2
                   Case 19-11743-KG     Doc 187       Filed 09/06/19    Page 9 of 32



         between the Debtors and the applicable counterparty to the Rejected Lease to the
         contrary).

         In addition, the Debtors are a party to numerous agreements related to the settlement of
         certain alleged claims and/or causes of action against the Debtors that are not included on
         Schedule G. Certain of these agreements require the Debtors to maintain the
         confidentiality of, among other things, such agreements, their terms, and the parties
         thereto. Further, at this time, the Debtors believe that many of these agreements no
         longer have material executory obligations remaining thereunder and, as such, may not
         constitute executory contracts; however, the Debtors reserve all of their rights to alter or
         amend Schedule G to the extent that additional information regarding such agreements
         becomes available.

         Omission of a contract or agreement from Schedule G does not constitute an admission
         that such omitted contract or agreement is not an executory contract or unexpired lease.
         The Debtors’ rights under the Bankruptcy Code with respect to any such omitted
         contracts or agreements are not impaired by the omission.

5.       Schedule H – Codebtors. The Debtors may not have identified certain guarantees that
         are embedded in the Debtors’ executory contracts, unexpired leases, secured financings,
         debt instruments and other such agreements. No claim set forth on the Schedules and
         Statements of the Debtors is intended to acknowledge claims of creditors that are
         otherwise satisfied or discharged by a non-debtor. The Debtors reserve all of their rights
         to amend or supplement such Schedule as necessary.

6.       Statement 4 and 30. As set forth in more detail in the Motion of Debtors for Interim and
         Final Orders (I) Authorizing Continued Use of the Debtors’ Existing Cash Management
         System and Bank Accounts; (II) Authorizing Continued Performance of Intercompany
         Transactions; (III) Waiving Certain United States Trustee Requirements; and (V)
         Granting Related Relief [Docket No. 8] (the “Cash Management Motion”), the Debtors’
         cash management system is centralized. As a result, during the year preceding the
         Petition Date, certain payments may have been paid to insiders of each of the Debtors by
         one or more of the other Debtors, and some of these payments may have been for the
         benefit of another Debtor. These payments are listed on Statement 4 and 30 for the
         Debtor making the payment, even if the payment was made to or for the benefit of an
         insider of another Debtor. To ascertain information relating to all payments that were
         made to insiders, Statement 4 and 30 for all of the Debtors should be consulted.

7.       Statement 6. To the extent the Debtors have incurred or effectuated any ordinary course
         setoffs with customers and vendors prior to the Petition Date, or are subject to the
         occurrence of or maintain the right to effectuate ordinary course setoffs on account of
         activities occurring prior to the Petition Date, such setoffs are excluded from the Debtors’
         Schedules and Statements. The Debtors reserve all of their rights with respect to any
         such setoffs.




                                                  8
RLF1 21933609v.2
                   Case 19-11743-KG    Doc 187        Filed 09/06/19   Page 10 of 32



8.       Statement 7. The Debtors reserve all of their rights and defenses with respect to any and
         all listed lawsuits and administrative proceedings. The listing of any such suits and
         proceedings shall not constitute an admission by the Debtors of any liabilities or that the
         actions or proceedings were correctly filed against the Debtors or any affiliates of the
         Debtors. The Debtors also reserve their rights to assert that neither the Debtors nor any
         affiliates of the Debtors are an appropriate party to such actions or proceedings. The
         Debtors have not included on Statement 7 parties that may have asserted informal
         workers’ compensation claims or similar claims that were resolved or otherwise
         addressed without formal litigation or an administrative hearing or similar proceeding
         having been commenced. Additionally, to the extent that events occurred prior to the
         Petition Date, but any lawsuit or administrative proceeding related thereto was filed after
         the Petition Date, such suits or proceedings may not be listed Statement 7.

9.       Statement 9. The Debtors have provided a summary of the number and value of
         charitable gifts made during the reporting period and while reasonable best efforts have
         been made to ensure that the list of gifts provided in response to Statement 9 is accurate,
         certain gifts may have inadvertently been omitted from the response to Statement 9.

10.      Statement 11. Debtor P&MC made payments on behalf of all of the Debtors to various
         professionals for restructuring services. The payments listed in Statement 11 are
         generally only for restructuring related services. The Debtors may have made other
         payments to the listed professionals for non-bankruptcy related services, but these
         payments are not listed in Statement 11.

11.      Statement 14. Previous addresses of franchise locations where a Debtor is the guarantor
         are not listed in Statement 14.

12.      Statement 26(d). The Debtors do not maintain records of the parties which requested or
         obtained copies of any financial statements. Financial statements may be provided to our
         lender group banks, vendors, landlords, franchisees and customers within the ordinary
         course of business.




                                                  9
RLF1 21933609v.2
                              Case 19-11743-KG                   Doc 187           Filed 09/06/19       Page 11 of 32


 Fill in this information to identify the case:

 Debtor Name: In re : P&MC's Real Estate Holding LLC

 United States Bankruptcy Court for the: District Of Delaware

 Case number (if known): 19-11749 (KG)

                                                                                                                        Check if this is an
                                                                                                                        amended filing


Official Form 207
Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                                                      04/19

The debtor must answer every question. If more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write the debtor¶s name and case number (if known).


 Part 1:      Income


 1. Gross revenue from business

    5 None


           Identify the beginning and ending dates of the debtor¶s fiscal year, which may   Sources of revenue     Gross revenue
           be a calendar year                                                               Check all that apply   (before deductions and
                                                                                                                   exclusions)


        From the beginning of the
        fiscal year to filing date: From                              to   Filing date      Operating a business

                                                MM / DD / YYYY                              Other                  $



        For prior year:                 From                          to                    Operating a business

                                                MM / DD / YYYY             MM / DD / YYYY   Other                  $



        For the year before that:       From                          to                    Operating a business

                                                MM / DD / YYYY             MM / DD / YYYY   Other                  $




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                          Page 1
                            Case 19-11743-KG                   Doc 187          Filed 09/06/19            Page 12 of 32
Debtor:   P&MC's Real Estate Holding LLC                                                            Case number (if known):   19-11749

          Name


 2. Non-business revenue

    Include revenue regardless of whether that revenue is taxable. Non-business income may include interest, dividends, money collected from lawsuits,
    and royalties. List each source and the gross revenue for each separately. Do not include revenue listed in line 1.

    5 None


                                                                                                                              Gross revenue from each
                                                                                                Description of sources        source
                                                                                                of revenue                    (before deductions and
                                                                                                                              exclusions)

       From the beginning of the
       fiscal year to filing date: From                          to   Filing date                                               $
                                            MM / DD / YYYY


      For prior year:                From                        to                                                             $
                                            MM / DD / YYYY            MM / DD / YYYY


       For the year before that:     From                        to                                                             $
                                            MM / DD / YYYY            MM / DD / YYYY




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 2
                                    Case 19-11743-KG                Doc 187            Filed 09/06/19           Page 13 of 32
Debtor:    P&MC's Real Estate Holding LLC                                                                Case number (if known):    19-11749

           Name



 Part 2:          List Certain Transfers Made Before Filing for Bankruptcy

      3. Certain payments or transfers to creditors within 90 days before filing this case

        List payments or transfers-including expense reimbursements-to any creditor, other than regular employee compensation, within 90 days before
        filing this case unless the aggregate value of all property transferred to that creditor is less than $6,825 . (This amount may be adjusted on 4/01/22
        and every 3 years after that with respect to cases filed on or after the date of adjustment.)

        5 None

                  Creditor¶s name and address                                                                           Reasons for payment or transfer
                                                                     Dates              Total amount or value
                                                                                                                        Check all that apply
           3.1                                                                           $                                         Secured debt
                  Creditor's Name
                                                                                                                                   Unsecured loan repayments

                                                                                                                                   Suppliers or vendors
                  Street
                                                                                                                                   Services

                                                                                                                                   Other


                  City                   State        ZIP Code



                  Country




 4.              Payments or other transfers of property made within 1 year before filing this case that benefited any insider


                 List payments or transfers, including expense reimbursements, made within 1 year before filing this case on debts owed to an insider or
                 guaranteed or cosigned by an insider unless the aggregate value of all property transferred to or for the benefit of the insider is less than
                 $6,825. (This amount may be adjusted on 4/01/22 and every 3 years after that with respect to cases filed on or after the date of
                 adjustment.) Do not include any payments listed in line 3. Insiders include officers, directors, and anyone in control of a corporate debtor
                 and their relatives; general partners of a partnership debtor and their relatives; affiliates of the debtor and insiders of such affiliates; and
                 any managing agent of the debtor. 11 U.S.C. § 101(31).
                 5 None

                 Insider's Name and Address                      Dates            Total amount or value           Reason for payment or transfer

          4.1                                                                      $
                 Insider's Name




                 Street




                 City                  State       ZIP Code



                 Country


                 Relationship to Debtor




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            Page 3
                                  Case 19-11743-KG               Doc 187         Filed 09/06/19              Page 14 of 32
Debtor:   P&MC's Real Estate Holding LLC                                                               Case number (if known):   19-11749

          Name

 5.     Repossessions, foreclosures, and returns

        List all property of the debtor that was obtained by a creditor within 1 year before filing this case, including property repossessed by a creditor,
        sold at a foreclosure sale, transferred by a deed in lieu of foreclosure, or returned to the seller. Do not include property listed in line 6.


        5 None

        Creditor's Name and Address                             Description of the Property                   Date                  Value of property

          5.1                                                                                                                        $
                Creditor's Name



                Street




                City                  State       ZIP Code



                Country



   6.   Setoffs

        List any creditor, including a bank or financial institution, that within 90 days before filing this case set off or otherwise took anything from an account
        of the debtor without permission or refused to make a payment at the debtor¶s direction from an account of the debtor because the debtor owed a
        debt.

        5 None

                Creditor's Name and Address                  Description of the action creditor took      Date action was taken          Amount

          6.1                                                                                                                            $
                Creditor's Name



                Street

                                                                Last 4 digits of account number: XXXX±


                City              State       ZIP Code



                Country




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                      Page 4
                                    Case 19-11743-KG            Doc 187         Filed 09/06/19            Page 15 of 32
Debtor:    P&MC's Real Estate Holding LLC                                                         Case number (if known):   19-11749

           Name


 Part 3:         Legal Actions or Assignments

 7.    Legal actions, administrative proceedings, court actions, executions, attachments, or governmental audits
       List the legal actions, proceedings, investigations, arbitrations, mediations, and audits by federal or state agencies in which the debtor was
       involved in any capacity²within 1 year before filing this case.
       5 None

                   Case title                        Nature of case                   Court or agency¶s name and address                       Status of case

           7.1                                                                                                                                      Pending
                                                                                     Name
                                                                                                                                                    On appeal

                                                                                                                                                    Concluded
                                                                                     Street

                   Case number


                                                                                     City                      State        ZIP Code


                                                                                     Country




 8.   Assignments and receivership
      List any property in the hands of an assignee for the benefit of creditors during the 120 days before filing this case and any property in the hands
      of a receiver, custodian, or other court-appointed officer within 1 year before filing this case.

      5 None
                 Custodian¶s name and address                 Description of the Property               Value
          8.1                                                                                       $
                 Custodian¶s name                                                                       Court name and address
                                                              Case title
                 Street                                                                                 Name




                                                              Case number                               Street

                 City                 State      ZIP Code



                 Country                                      Date of order or assignment               City                           State           ZIP Code



                                                                                                        Country




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 5
                                   Case 19-11743-KG            Doc 187          Filed 09/06/19        Page 16 of 32
Debtor:    P&MC's Real Estate Holding LLC                                                       Case number (if known):   19-11749

           Name


 Part 4:         Certain Gifts and Charitable Contributions
 9.   List all gifts or charitable contributions the debtor gave to a recipient within 2 years before filing this case unless the aggregate value
      of the gifts to that recipient is less than $1,000

      5 None

                                                              Description of the gifts or
                 Recipient¶s name and address                                                    Dates given                 Value
                                                              contributions
           9.1                                                                                                               $
                 Creditor's Name


                 Street




                 City                 State        ZIP Code


                 Country

                  Recipient¶s relationship to debtor




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 6
                              Case 19-11743-KG                  Doc 187           Filed 09/06/19               Page 17 of 32
Debtor:    P&MC's Real Estate Holding LLC                                                                Case number (if known):   19-11749

           Name


 Part 5:         Certain Losses
 10.      All losses from fire, theft, or other casualty within 1 year before filing this case.
          5 None

                                                                Amount of payments received
                                                                for the loss
                                                                If you have received payments to
                                                                cover the loss, for example, from
                                                                insurance, government
                 Description of the property lost and how the
                                                                compensation, or tort liability, list   Date of loss                       Value of property lost
                 loss occurred
                                                                the total received.
                                                                List unpaid claims on Official
                                                                Form 106A/B (Schedule A/B:
                                                                Assets ±Real and Personal
                                                                Property).
          10.1                                                                                                                         $




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                               Page 7
                               Case 19-11743-KG                   Doc 187          Filed 09/06/19            Page 18 of 32
Debtor:     P&MC's Real Estate Holding LLC                                                             Case number (if known):   19-11749

           Name


  Part 6:      Certain Payments or Transfers

   11.      Payments related to bankruptcy

           List any payments of money or other transfers of property made by the debtor or person acting on behalf of the debtor within 1 year before the filing
           of this case to another person or entity, including attorneys, that the debtor consulted about debt consolidation or restructuring, seeking bankruptcy
           relief, or filing a bankruptcy case.
           5 None

                     Who was paid or who received the transfer?     If not money, describe any property transferred    Dates             Total amount or value

              11.1                                                                                                                          $


                     Address


                     Street




                     City               State         ZIP Code



                     Country

                     Email or website address



                     Who made the payment, if not debtor?




  12. Self-settled trusts of which the debtor is a beneficiary

          List any payments or transfers of property made by the debtor or a person acting on behalf of the debtor within 10 years before the filing of this
          case to a self-settled trust or similar device.
          Do not include transfers already listed on this statement.
          5 None

                                                                                                             Dates transfers
                   Name of trust or device                        Describe any property transferred                                  Total amount or value
                                                                                                             were made
            12.1                                                                                                                     $


                   Trustee




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                          Page 8
                              Case 19-11743-KG                 Doc 187          Filed 09/06/19            Page 19 of 32
Debtor:     P&MC's Real Estate Holding LLC                                                         Case number (if known):   19-11749

           Name

  13. Transfers not already listed on this statement

          List any transfers of money or other property - by sale, trade, or any other means - made by the debtor or a person acting on behalf of the debtor
          within 2 years before the filing of this case to another person, other than property transferred in the ordinary course of business or financial
          affairs. Include both outright transfers and transfers made as security. Do not include gifts or transfers previously listed on this statement.


          5 None

                                                                 Description of property transferred or
                   Who received transfer?                                                                 Date transfer was
                                                                 payments received or debts paid in                              Total amount or value
                                                                                                          made
                                                                 exchange
            13.1                                                                                                                 $


                   Address


                   Street




                   City              State        ZIP Code



                   Country
                   Relationship to Debtor




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     Page 9
                               Case 19-11743-KG               Doc 187          Filed 09/06/19            Page 20 of 32
Debtor:     P&MC's Real Estate Holding LLC                                                        Case number (if known):   19-11749

           Name


  Part 7:      Previous Locations
   14.     Previous addresses

           List all previous addresses used by the debtor within 3 years before filing this case and the dates the addresses were used.
              Does not apply
                  Address                                                           Dates of occupancy

          14.1 16390 Beach Blvd.                                                     From Opened on 6/25/1986               To Store Closed 8/4/2019
               Street




               Westminster               CA                  92683
               City                     State                ZIP Code


               Country




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                     Page 10
                                   Case 19-11743-KG               Doc 187            Filed 09/06/19             Page 21 of 32
Debtor:     P&MC's Real Estate Holding LLC                                                                Case number (if known):   19-11749

            Name


  Part 8:          Health Care Bankruptcies
  15. Health Care bankruptcies

       Is the debtor primarily engaged in offering services and facilities for:
       ²diagnosing or treating injury, deformity, or disease, or
       ²providing any surgical, psychiatric, drug treatment, or obstetric care?
       5 No. Go to Part 9.

             Yes. Fill in the information below.

                                                                                                                                    If debtor provides meals and
                   Facility Name and Address                  Nature of the business operation, including type of services
                                                                                                                                    housing, number of patients in
                                                              the debtor provides
                                                                                                                                    debtor¶s care
            15.1
                   Facility Name




                                                              Location where patient records are maintained (if different from
                                                              facility address). If electronic, identify any service provider.
                                                                                                                                    How are records kept?
                   Street                                                                                                           Check all that apply:
                                                                                                                                        Electronically

                                                                                                                                        Paper
                   City              State         ZIP Code



                   Country




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                              Page 11
                               Case 19-11743-KG                 Doc 187         Filed 09/06/19          Page 22 of 32
Debtor:    P&MC's Real Estate Holding LLC                                                         Case number (if known):   19-11749

           Name


 Part 9:      Personally Identifiable Information

    16. Does the debtor collect and retain personally identifiable information of customers?

          5 No.

             Yes. State the nature of the information collected and retained.

                    Does the debtor have a privacy policy about that information?

                       No

                        Yes


 17. Within 6 years before filing this case, have any employees of the debtor been participants in any ERISA, 401(k), 403(b), or other
     pension or profit-sharing plan made available by the debtor as an employee benefit?

      5No. Go to Part 10.

           Yes. Does the debtor serve as plan administrator?

              No. Go to Part 10.

              Yes. Fill in below:

                              Name of plan                                              Employer identification number of the plan

                     17.1                                                               EIN:

                              Has the plan been terminated?
                                 No
                                Yes




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                         Page 12
                                   Case 19-11743-KG                  Doc 187          Filed 09/06/19           Page 23 of 32
Debtor:    P&MC's Real Estate Holding LLC                                                                Case number (if known):   19-11749

          Name


 Part 10:        Certain Financial Accounts, Safe Deposit Boxes, and Storage Units
 18. Closed financial accounts

      Within 1 year before filing this case, were any financial accounts or instruments held in the debtor¶s name, or for the debtor¶s benefit, closed,
      sold, moved, or transferred?
      Include checking, savings, money market, or other financial accounts; certificates of deposit; and shares in banks, credit unions, brokerage houses,
      cooperatives, associations, and other financial institutions.

      5 None


                                                                                                                   Date account was
                                                                        Last 4 digits of                                                Last balance before closing or
                 Financial institution name and address                                      Type of account       closed, sold, moved,
                                                                        account number                                                  transfer
                                                                                                                   or transferred


          18.1                                                          XXXX-                Checking                                     $
                 Name
                                                                                             Savings

                                                                                             Money market
                 Street
                                                                                             Brokerage

                                                                                             Other


                 City                State            ZIP Code



                 Country



   19.    Safe deposit boxes

          List any safe deposit box or other depository for securities, cash, or other valuables the debtor now has or did have within 1 year before
          filing this case.
            5 None


                                                                                Names of anyone with access                                    Does debtor still
                        Depository institution name and address                                                 Description of the contents
                                                                                to it                                                          have it?



                 19.1                                                                                                                             No
                          Name

                                                                                                                                                  Yes
                          Street



                                                                                Address
                          City               State               ZIP Code



                        Country




Official Form 207                     Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         Page 13
                              Case 19-11743-KG                Doc 187           Filed 09/06/19              Page 24 of 32
Debtor:   P&MC's Real Estate Holding LLC                                                              Case number (if known):   19-11749

          Name

  20. Off-premises storage

      List any property kept in storage units or warehouses within 1 year before filing this case. Do not include facilities that are in a part of a
      building in which the debtor does business.

       5 None


                                                                                                                                           Does debtor still
                 Facility name and address                        Names of anyone with access to it         Description of the contents
                                                                                                                                           have it?



          20.1                                                                                                                               No
                 Name

                                                                                                                                             Yes
                 Street




                                                                  Address
                 City               State          ZIP Code



                 Country




Official Form 207                  Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         Page 14
                            Case 19-11743-KG                 Doc 187         Filed 09/06/19            Page 25 of 32
Debtor:   P&MC's Real Estate Holding LLC                                                         Case number (if known):   19-11749

          Name


 Part 11:        Property the Debtor Holds or Controls That the Debtor Does Not Own

 21. Property held for another
      List any property that the debtor holds or controls that another entity owns. Include any property borrowed from, being stored for, or held in
      trust. Do not list leased or rented property.
      5 None

                 Owner¶s name and address                Location of the property        Description of the property            Value

          21.1                                                                                                              $
                 Name


                 Street




                 City          State        ZIP Code



                 Country




Official Form 207                Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                    Page 15
                                Case 19-11743-KG                 Doc 187             Filed 09/06/19              Page 26 of 32
Debtor:     P&MC's Real Estate Holding LLC                                                                 Case number (if known):   19-11749

           Name


  Part 12:        Details About Environmental Information
  For the purpose of Part 12, the following definitions apply:
  
          Environmental law means any statute or governmental regulation that concerns pollution, contamination, or hazardous material,
          regardless of the medium affected (air, land, water, or any other medium).
  
          Site means any location, facility, or property, including disposal sites, that the debtor now owns, operates, or utilizes or that the debtor
          formerly owned, operated, or utilized.
  
          Hazardous material means anything that an environmental law defines as hazardous or toxic, or describes as a pollutant, contaminant,
          or a similarly harmful substance.
  Report all notices, releases, and proceedings known, regardless of when they occurred.

  22. Has the debtor been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

       5 No

             Yes. Provide details below.

                   Case title                        Court or agency name and address                       Nature of the case                  Status of case

           22.1                                                                                                                                     Pending
                                                     Name
                                                                                                                                                    On appeal
                                                                                                                                                    Concluded
                                                     Street



                  Case Number


                                                     City                State           ZIP Code



                                                     Country


 23.      Has any governmental unit otherwise notified the debtor that the debtor may be liable or potentially liable under or in violation of
          an environmental law?

          5 No

             Yes. Provide details below.

                                                               Governmental unit name and
                  Site name and address                                                                        Environmental law, if known       Date of notice
                                                               address
           23.1
                  Name                                         Name


                  Street                                       Street




                  City            State            ZIP Code    City              State          ZIP Code



                  Country                                      Country




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                            Page 16
                             Case 19-11743-KG                   Doc 187       Filed 09/06/19        Page 27 of 32
Debtor:    P&MC's Real Estate Holding LLC                                                     Case number (if known):   19-11749

           Name

  24.     Has the debtor notified any governmental unit of any release of hazardous material?

          5 No

             Yes. Provide details below.

                  Site name and address                Governmental unit name and address      Environmental law, if known         Date of notice

           24.1
                  Name                                 Name


                  Street                               Street




                  City        State         ZIP Code   City           State        ZIP Code



                  Country                              Country




Official Form 207                 Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                 Page 17
                               Case 19-11743-KG                    Doc 187          Filed 09/06/19            Page 28 of 32
Debtor:    P&MC's Real Estate Holding LLC                                                               Case number (if known):   19-11749

           Name


  Part 13:       Details About the Debtor¶s Business or Connections to Any Business
  25. Other businesses in which the debtor has or has had an interest
       List any business for which the debtor was an owner, partner, member, or otherwise a person in control within 6 years before filing this
       case.Include this information even if already listed in the Schedules.
          5 None
                                                                                                           Employer Identification number
                  Business name and address                       Describe the nature of the business
                                                                                                           Do not include Social Security number or ITIN.
          25.1                                                                                             EIN:
                 Name
                                                                                                           Dates business existed
                                                                                                           From                         To
                 Street




                 City                State             ZIP Code



                 Country



 26. Books, records, and financial statements

      26a. List all accountants and bookkeepers who maintained the debtor¶s books and records within 2 years before filing this case.

             None

                  Name and Address                                                       Dates of service

          26a.1 Karen Larson-Young, Chief Financial Officer                              From   July 1987                         To August 2017
                  Name
                  6075 Poplar Ave, Suite 800
                  Street




                  Memphis                      TN                      38119-4717
                  City                         State                   ZIP Code


                  Country

          26a.2 Marcus Hewitt, Sr Vice President, Finance                                From   March 2016                        To Present
                  Name
                  6075 Poplar Ave, Suite 800
                  Street




                  Memphis                      TN                      38119-4717
                  City                         State                   ZIP Code


                  Country

          26a.3 Angela Whitlock, VP of Finance                                           From   September 2017                    To Present
                  Name
                  6075 Poplar Ave, Suite 800
                  Street




                  Memphis                      TN                      38119-4717
                  City                         State                   ZIP Code


                  Country




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                         Page 18
                                 Case 19-11743-KG              Doc 187           Filed 09/06/19           Page 29 of 32
Debtor:    P&MC's Real Estate Holding LLC                                                           Case number (if known):        19-11749

          Name

      List all firms or individuals who have audited, compiled, or reviewed debtor¶s books of account and records or prepared a financial
 26b. statement within 2 years before filing this case.

          5 None
                    Name and Address                                                Dates of service

           26b.1                                                                    From                                      To
                    Name



                    Street




                    City                    State            ZIP Code


                    Country




  26c. List all firms or individuals who were in possession of the debtor¶s books of account and records when this case is filed.
          5 None

                                                                                                         If any books of account and records are
                  Name and address
                                                                                                         unavailable, explain why

          26c.1
                  Name



                  Street




                  City                                           State             ZIP Code



                  Country




  26d. List all financial institutions, creditors, and other parties, including mercantile and trade agencies, to whom the debtor issued a financial
       statement within 2 years before filing this case.

           5 None

                         Name and address

            26d.1
                     Name



                     Street




                     City                                                State           ZIP Code



                     Country




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                  Page 19
                               Case 19-11743-KG                Doc 187        Filed 09/06/19             Page 30 of 32
Debtor:    P&MC's Real Estate Holding LLC                                                          Case number (if known):   19-11749

           Name

 27. Inventories

      Have any inventories of the debtor¶s property been taken within 2 years before filing this case?

       5 No

            Yes. Give the details about the two most recent inventories.

                                                                                       Date of          The dollar amount and basis (cost, market, or
                  Name of the person who supervised the taking of the inventory
                                                                                       Inventory        other basis) of each inventory
                                                                                                        $


                  Name and address of the person who has possession of inventory
                  records
          27.1
                  Name



                  Street




                  City                State                   ZIP Code



                  Country



 28. List the debtor¶s officers, directors, managing members, general partners, members in control, controlling shareholders, or other
     people in control of the debtor at the time of the filing of this case.

                  Name                              Address                                        Position and Nature of any           % of interest, if any
                                                                                                   interest
                                                    6075 Poplar Ave., Suite 800, Memphis, TN
          28.1 Jeffrey Warne                        38119                                          President

               Perkins & Marie Callender¶s          6075 Poplar Ave., Suite 800, Memphis, TN
          28.2 Holding, LLC                         38119                                          Member                               100

               Perkins & Marie Callender's          6075 Poplar Ave., Suite 800, Memphis, TN
          28.3 Holding, LLC                         38119                                          Managing Member


 29. Within 1 year before the filing of this case, did the debtor have officers, directors, managing members, general partners, members
     in control of the debtor, or shareholders in control of the debtor who no longer hold these positions?

          5 No

             Yes. Identify below.

                                                                                         Position and Nature of          Period during which position or
                 Name                         Address
                                                                                         any interest                    interest was held
          29.1                                                                                                           From                 To




Official Form 207                   Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                       Page 20
                                Case 19-11743-KG                Doc 187          Filed 09/06/19            Page 31 of 32
Debtor:     P&MC's Real Estate Holding LLC                                                           Case number (if known):     19-11749

           Name

  30. Payments, distributions, or withdrawals credited or given to insiders
          Within 1 year before filing this case, did the debtor provide an insider with value in any form, including salary, other compensation, draws,
          bonuses, loans,credits on loans, stock redemptions, and options exercised?
          5 No
              Yes. Identify below.

                                                                       Amount of money
                    Name and address of recipient                      or description and    Dates                             Reason for providing the value
                                                                       value of property

            30.1
                    Name


                    Street




                    City                     State       ZIP Code


                    Country

                    Relationship to debtor



  31.     Within 6 years before filing this case, has the debtor been a member of any consolidated group for tax purposes?

          5 No

             Yes. Identify below.

                   Name of the parent corporation                                  Employer Identification number of the parent corporation

           31.1                                                                   EIN:


   32.     Within 6 years before filing this case, has the debtor as an employer been responsible for contributing to a pension fund?

           5 No

              Yes. Identify below.

                     Name of the pension fund                                   Employer Identification number of the pension fund

             32.1                                                               EIN:




Official Form 207                    Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy                                        Page 21
Part 14:      Signature andCase   19-11743-KG
                           Declaration                              Doc 187         Filed 09/06/19              Page 32 of 32

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both.

18 U.S.C.§§ 152, 1341, 1519, and 3571.


I have examined the information in this Statement of Financial Affairs and any attachments and have a reasonable belief that the information is true and correct.


I declare under penalty of perjury that the foregoing is true and correct.



Executed on       09/06/2019
                    MM / DD / YYYY




      / s / Marcus Hewitt
                                                                                     Printed name Marcus Hewitt

     Signature of individual signing on behalf of the debtor


     Position or relationship to debtor   Senior Vice President of Finance


Are additional pages to Statement of Financial Affairs for Non-Individuals Filing for Bankruptcy (Official Form 207) attached?

5       No

        Yes
